CONFESSION OF ERROR
PER CURIAM.
The state properly concedes that the trial court erred in imposing an adult sanction upon the defendant, who was a juvenile at the time of the offense, without making the mandatory factual findings as to the suitability of adult sanctions as required by section 39.111(7), Florida Statutes (1987). See State v. Rhoden, 448 So.2d 1013 (Fla. 1984); Green v. State, 506 So.2d 41 (Fla. 2d DCA 1987).
Reversed and remanded for resentenc-ing.
Before BARKDULL, FERGUSON and GODERICH, JJ.